United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Salinas, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0293
Issued: May 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 1, 2015 appellant filed a timely appeal of an August 24, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant established neck, shoulder, or wrist conditions
causally related to factors of her federal employment; and (2) whether appellant established an
emotional condition causally related to factors of her federal employment.
FACTUAL HISTORY
On April 3, 2015 appellant, then a 38-year-old teleservice representative, filed an
occupational disease claim (Form CA-2) alleging that on March 30, 2015 she developed
dizziness as well as pain and swelling in her neck and shoulder. She alleged that she had
1

5 U.S.C. § 8101 et seq.

experienced these conditions for a long time. Appellant attributed her conditions to constant
typing and sitting at the computer all day, as well as to stress regarding an ongoing union issue
and a prior supervisor. She also alleged carpal tunnel syndrome in both wrists due to her
employment activities.
Dr. Yvonne Torrez, an internist, completed reports on April 29 and May 5, 2015
diagnosing neck pain. She stated that appellant’s condition was work related. In notes dated
April 29 and May 5, 2015, Dr. Torrez listed appellant’s complaints of left neck pain radiating
into both arms as well as dizziness. She opined that the precipitating event was typing.
Dr. Torrez diagnosed neck pain and trapezius strain. She completed a form report repeating
these findings and conclusions. Dr. Torrez found that appellant was totally disabled from April 5
through 29, 2015. On May 19, 2015 she opined that appellant could return to full duty.
In a letter dated June 12, 2015, OWCP requested that appellant provide additional factual
and medical evidence supporting her claims.
Appellant’s former supervisor, G.G. completed a statement and noted that he supervised
appellant from October 2014 through mid-November 2014. He asserted that during that time he
had several discussions regarding failures to adhere to policy, service observation errors,
extended lunch breaks, leave usage, and family events. G.G. denied that appellant was subject to
work-related stress and opined that her performance issues were due to stressful family events.
Appellant’s supervisor, D.A. completed a statement dated July 1, 2015 and noted that she
supervised appellant from November 3, 2014 through March 1, 2015. She indicated that there
was a grievance in process against G.G. regarding a performance rating. D.A. also detailed
difficulties that appellant was having with her teenage son.
In an e-mail dated November 14, 2014, appellant denied violating company policies and
procedures. She alleged that she was denied leave and researched policy regarding this denial
and on paid breaks. Appellant noted that she had four supervisors within the performance review
period and asked that all four contribute to her evaluation. She alleged that her rating was
decreased due to retaliation because she sought union assistance to remedy her denied leave
request. Appellant submitted a statement dated July 8, 2015 from her husband regarding his
perception of her work stress.
In an e-mail dated September 19, 2014, the union clarified that appellant would be given
nine hours of advance leave and credited nine hours of annual leave. Appellant alleged in an
e-mail dated April 21, 2015 that she was denied the opportunity to function as a mentor because
she sought union assistance with her denied leave request.
On July 7, 2015 Dr. Joanna Oppenheim, a Board-certified family practitioner, provided
work restrictions of no use of the right arm or hand.
Appellant, in a July 8, 2015 statement, alleged that G.G. improperly denied advanced sick
leave using an incorrect leave policy. She contacted the union regarding this leave denial.
Appellant also asserted that G.G. reduced her performance appraisal and that he attributed this to
the amount of time that she was off the telephone. She contended that she was denied a
promotion due to her negative appraisal. Appellant also attributed her emotional condition to the
workers’ compensation process and the lack of knowledge of this process by the employing
2

establishment. She noted that on July 8, 2015 Dr. Oppenheim restricted appellant’s right arm
usage and alleged that the employing establishment informed her that there was nothing else for
her to do. The employing establishment allegedly indicated that appellant could use her left hand
or use leave. Appellant attributed her orthopedic conditions to constantly sitting and typing for
eight hours a day while looking at dual computer screens. She alleged that her conditions were
related to repetitive motion.
A coworker completed a statement dated July 10, 2015 and asserted that appellant
frequently complained of hand and neck pain.
Dr. Torrez completed a note dated July 13, 2015 and diagnosed trapezius strain on the
left as well as carpal tunnel syndrome and cervical strain. She concluded, “The precipitating
event seems to have been typing.” Dr. Torrez indicated that the conditions were work related.
She indicated that appellant should perform modified work from July 13 through August 3, 2015
with minimal use of the right hand and wrist. Dr. Torrez repeated her findings on August 5,
2015 and indicated that appellant was partially disabled from August 5 through 18, 2015. She
completed a similar note on August 19, 2015 and provided work restrictions from August 19
through September 9, 2015.
By decision dated August 24, 2015, OWCP denied appellant’s claim, finding that the
medical evidence of record did not establish that she developed neck or shoulder conditions due
to her employment, or a diagnosed emotional condition, causally related to factors of her federal
employment.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.2
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.3 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
2

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

T.F., 58 ECAB 128 (2006).

3

certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.4
ANALYSIS -- ISSUE 1
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish causal relationship between her diagnosed physical conditions and factors of federal
employment.
Appellant has submitted medical evidence providing diagnosed conditions including
cervical strain, trapezius strain and carpal tunnel syndrome. She also provided a narrative
statement describing the employment duties which she felt contributed to these conditions
including sitting and typing while looking at dual computer screens for eight hours a day.
Appellant submitted a series of reports and notes from Dr. Torrez addressing her physical
conditions. Beginning on April 29 through July 13, 2015 Dr. Torrez diagnosed trapezius strain
on the left as well as carpal tunnel syndrome and cervical strain. She concluded, “The
precipitating event seems to have been typing.” Dr. Torrez opined that the conditions were work
related. The Board finds that she has failed to provide sufficient detail or medical reasoning to
establish a causing relationship between appellant’s diagnosed conditions and her implicated
employment duty. Dr. Torrez did not explain how or why she believed that appellant’s typing at
work would have resulted in cervical and trapezius strain or in carpal tunnel syndrome. She did
not provide any medical rationale supporting her opinion that appellant’s conditions were work
related. Without a well-reasoned report explaining the process by which appellant’s implicated
employment duties of typing at two computer screens resulted in her various diagnoses,
Dr. Torrez’ reports are not sufficient to meet appellant’s burden of proof in establishing an
occupational disease.
LEGAL PRECEDENT -- ISSUE 2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim for an emotional condition, a claimant must submit the following: (1) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
4

A.D., 58 ECAB 149 (2006).

5

See M.C., Docket No. 14-1456 (issued December 24, 2014); Debbie J. Hobbs, 43 ECAB 135 (1991).

6

28 ECAB 125 (1976).

4

explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.7 There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.8 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.9 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.11 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.12 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.13
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish an emotional
condition, causally related to factors of her federal employment.
The first element required for any occupational disease claim is medical evidence of a
diagnosed condition for which compensation is claimed. Appellant has alleged an emotional
condition, stress, as the result of actions by her supervisors. OWCP reviewed these allegations
and found that she had not substantiated a compensable factor of employment and had not
submitted medical evidence diagnosing an emotional condition. The Board finds that, as
appellant has submitted no medical evidence diagnosing an emotional condition, she has failed to
7

Supra note 1.

8

See Robert W. Johns, 51 ECAB 136 (1999).

9

Supra note 6.

10

Id.

11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
13

Roger Williams, 52 ECAB 468 (2001).

5

establish the first element of her emotional condition claim.14 Without a medical diagnosis,
appellant has not presented prima facie evidence of an emotional condition. Due to this
deficiency, the Board will affirm the denial of her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish an occupational disease claim for
injuries to her neck, shoulder, or wrist causally related to factors of her federal employment. The
Board further finds that, as she failed to establish an emotional condition, causally related to
factors of her federal employment she has failed to establish a prima facie claim for such a
condition.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See M.M., Docket No. 09-1347 (issued December 18, 2009) (finding that as there was no medical evidence
diagnosing an emotional condition, appellant failed to establish a prima facie claim); A.C., Docket No. 08-1453
(issued November 18, 2008).

6

